NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STANLEY RIMER,                                  No. 16-15384

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01440-JCM-
                                                GWF
 v.

BRIAN SANDOVAL; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Nevada state prisoner Stanley Rimer appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1074 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2013). We affirm.

      The district court properly granted summary judgment because Rimer failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his anxiety condition. See id. at 1074, 1081-82 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

a substantial risk of harm to the prisoner; “[m]ere indifference,” negligence, or

medical malpractice are insufficient to establish deliberate indifference).

      We reject as meritless Rimer’s contentions that the district court violated his

constitutional rights and was biased.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-15384